Citation Nr: 1000191	
Decision Date: 01/04/10    Archive Date: 01/14/10

DOCKET NO.  08-05 936	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Whether new and material evidence has been received to reopen 
the claim of entitlement to service connection for a 
bilateral ear disability, and if so, whether the claim should 
be granted.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Gina E. Fenice, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1945 to May 
1946.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a June 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.  Jurisdiction over the case was subsequently returned 
to the RO in New York, New York.

The Veteran was scheduled for a Travel Board hearing before a 
Veterans Law Judge at the RO in December 2008, but failed to 
report for the hearing without explanation.  He has since 
made no request for another hearing.  Accordingly, the Board 
will proceed to a decision on this appeal as if the hearing 
request had been withdrawn.  See 38 C.F.R. § 20.704(d) (2009) 
(failure to appear for a scheduled hearing treated as 
withdrawal of request).

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  
	

FINDINGS OF FACT

1.  In an unappealed February 1950 rating decision, the RO 
severed service connection for bilateral otitis media with 
deafness and sclerotic mastoiditis.  

2.  The evidence associated with the claims file subsequent 
to the February 1950 decision includes evidence that is not 
cumulative or redundant of evidence previously of record and 
is sufficient to raise a reasonable possibility of 
substantiating the claim for service connection for bilateral 
ear disability.

3.  The record does not reflect that a bilateral ear 
disability was found on examination for entrance into active 
duty.

2.  Chronic bilateral ear disability was present in service; 
the evidence does not clearly and unmistakably demonstrate 
that the Veteran's bilateral ear disability did not undergo a 
permanent increase in severity as a result of his active 
service.

CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the 
claim of entitlement to service connection for a bilateral 
ear disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a) (2009).

2.  A bilateral ear disability was incurred in active duty. 
38 U.S.C.A. §§ 1110, 1111 (West 2002); 38 C.F.R. §§ 3.303, 
3.304 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As explained below, the Board has determined that new and 
material evidence has been submitted to reopen the Veteran's 
claim for service connection for a bilateral ear disability 
and to his establish entitlement to service connection for 
that disability.  Therefore, no further development with 
respect to the matters decided herein is required under 38 
U.S.C.A. §§ 5103, 5103A (West 2002 and Supp. 2009) or 38 
C.F.R. § 3.159 (2009).

Claim to Reopen

Legal Criteria

In general, rating decisions and Board decisions that are not 
timely appealed are final.  38 U.S.C.A. §§ 7104, 7105 (West 
2002); 38 C.F.R. §§ 20.1100, 20.1103 (2009).  Pursuant to 38 
U.S.C.A. § 5108, a finally disallowed claim may be reopened 
when new and material evidence is presented or secured with 
respect to that claim.

New evidence is defined as evidence not previously submitted 
to agency decision-makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

Analysis

The Veteran was originally granted service connection for 
bilateral otitis media after his release from active duty 
service in a June 1946 rating decision.  However, in a 
February 1950 rating decision, service connection for this 
disability was severed.  The Veteran is seeking to reopen his 
claim for service connection for his bilateral ear 
disability.

The evidence of record at the time of the February 1950 
rating decision included the Veteran's service treatment 
records, as well as records from the Veteran's period of 
naval reserve duty, and reports of post-service VA 
examinations in November 1946, April 1948 and April 1949.  
These records and reports indicate that the Veteran underwent 
mastoidectomy surgeries as a child and developed bilateral 
otitis media in June 1945.  The RO severed service connection 
for otitis media, holding that this ear condition pre-existed 
service, and any recurrence of the condition was the result 
of the natural progression in a chronic condition known to 
have long periods of remission.  The RO found no evidence of 
aggravation of this condition in service, and accordingly 
severed service connection.  

Since the February 1950 rating decision, the following 
evidence was added to the record:  VA outpatient treatment 
records from 2004 through 2008 showing continued treatment of 
a bilateral ear condition and hearing loss, and various 
statements from the Veteran contending that his ear condition 
was aggravated in service and worsened as the result of his 
active duty service.

The statements proffered by the Veteran are new because they 
tend to show a fact not established by the evidence 
previously of record.  Moreover, when this evidence is 
considered with the evidence showing that the Veteran has an 
ear condition prior to service and is continuing to receive 
treatment for a bilateral ear condition, they are sufficient 
to establish a reasonable possibility of substantiating the 
claim.  Accordingly, new and material evidence has been 
presented to reopen this claim.

Reopened Claim

Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
the examination, acceptance, and enrollment, or where clear 
and unmistakable (obvious or manifest) evidence demonstrates 
that an injury or disease existed before acceptance and 
enrollment and was not aggravated by such service. 38 
U.S.C.A. § 1111; 38 C.F.R. § 3.304 (b).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R.            § 
3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990).  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

The Veteran contends that his ear condition was aggravated in 
service.  He claims he was accepted into the Navy with an 
existing ear disability, and this disability worsened while 
in service.

The Veteran's service treatment records note that upon the 
Veteran's discharge from naval reserve duty in December 1945, 
he had a history of otitis media.  Previous treatment records 
from the Veteran's reserve service in June 1945 show a 
diagnosis of otitis media and perforation with discharge.  
The report of the active duty entrance physical examination 
in December 1945 also does not list any abnormalities with 
respect to the ears or hearing.  However, further treatment 
records show treatment for recurring hearing and ear 
problems.  In March 1946, it was noted that the Veteran had 
been admitted for aural discharge, excessive draining, and 
pain in his ears.  A history of mastoidectomy surgeries in 
childhood developing into bilateral otitis media in July 1945 
was also noted.  Chronic bilateral otitis media was noted in 
April 1946.

Post-service medical records from the VA medical center from 
2004 through 2008 track continued problems with a bilateral 
ear problem.  In November 2004, the Veteran reported a 
history of mastoid surgeries in childhood.  An audiological 
evaluation showed mild to profound mixed hearing loss in the 
right ear and severe to profound mixed hearing loss in the 
left ear.  An ear irrigation was also performed at that time.  
A perforated tympanic membrane was noted in December 2005.  
In March 2006, the Veteran reported that he had a "dead" 
left ear for over 40 years.  Right ear hearing aid use with 
accompanying drainage was also noted.  Bloody otorrhea and 
occasional clear draining were noted in May 2006.

The Veteran was not found to have any ear disorder on the 
service entrance examination in December 1945.  The evidence 
satisfactorily establishes the presence of chronic bilateral 
ear disability in service.  Here, there is clear and 
unmistakable evidence that the Veteran's bilateral ear 
disability, to include otitis media, existed prior to 
service, but the evidence does not clearly and unmistakably 
establish that it was not aggravated by active duty.  The 
Veteran's service treatment records clearly indicate that the 
Veteran underwent a number of mastoid surgeries during his 
childhood.  Records from the Veteran's reserve service prior 
to active duty show a diagnosis of otitis media, perforation, 
and discharge.

With respect to post-service evidence, while VA outpatient 
records demonstrate continued problems with ear and hearing 
loss disabilities, there is no medical evidence of record 
discussing whether the Veteran's bilateral ear condition was 
aggravated in service.  Thus, the evidence does not clearly 
and unmistakably establish that this disability was not 
aggravated by service.  Accordingly, the presumption of 
soundness has not been rebutted, and the Veteran is entitled 
to service connection for a bilateral ear disability.


ORDER

New and material evidence having been received, reopening of 
the claim of entitlement to service connection for a 
bilateral ear disability is granted.

Service connection for a bilateral ear disability is granted.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


